Citation Nr: 0722851	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis, status post meniscectomy, of the 
right knee.  

2.  Entitlement to a compensable rating for Achilles 
tendonitis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Columbia, South Carolina, which 
denied the veteran increased ratings for his service-
connected disabilities of the right knee and left ankle.  He 
filed a timely notice of disagreement regarding these 
determinations.  In March 2007, he testified before the 
undersigned Veterans Law Judge.  

The Board notes the veteran's VA Form 9 was received in 
December 2005, beyond the time limit for the timely filing of 
a substantive appeal.  However, his April 21, 2005 personal 
testimony on his right knee disability, given at the RO and 
reduced to a written transcript and added to the record, is 
accepted as a timely substantive appeal.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  

During the course of this appeal, the veteran relocated, and 
his claim was transferred to the Roanoke, Virginia, VA RO.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder, 
status post meniscectomy is manifested by osteoarthritis with 
limitation of extension to 10 degrees. 

2.  The veteran's service-connected right knee disorder is 
manifested by a tear of the lateral meniscus, verified by 
MRI, and pain, effusion, and swelling.  

3.  The veteran's service-connected Achilles tendonitis of 
the left ankle results in some pain of the left ankle, with 
no limitation of motion or other functional impairment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the veteran's 
service-connected right knee disorder, status post 
meniscectomy, manifested by osteoarthritis with limitation of 
extension is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256-63 (2007).

2.  A separate 20 percent rating under Diagnostic Code 5258 
for the veteran's right knee disability, status post 
meniscectomy manifested by pain, effusion and swelling is 
granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256-63 (2007).  

3.  A compensable rating for the veteran's service-connected 
Achilles tendonitis of the left ankle is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5270-74 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The January 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional Supplemental Statement of the 
Case (SSOC) was provided in June 2005.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
on several occasions, most recently in August 2005.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.  

The Board notes the veteran has recently submitted additional 
pertinent medical evidence directly to the Board.  However, 
remand for consideration of this evidence by the RO, the 
agency of original jurisdiction, is not required, as the 
veteran submitted a signed waiver of such consideration.  

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The August 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, in March 2006 the veteran was provided notice of the 
pertinent regulations governing the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, no 
prejudicial effect results to the veteran from the 
adjudication of his claims at this time.  

I. Increased rating - Right knee disability

The veteran seeks an increased rating for his osteoarthritis, 
status post meniscectomy, of the right knee.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

According to the most recent coded rating sheet of record 
(see June 2004 rating decision), the veteran's right knee 
disability has been rated under Diagnostic Codes 5010-5257.  
See 38 C.F.R. § 4.27 (2006) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned; the additional code is shown 
after a hyphen).  However, upon a review of the January 2005 
statement of the case, and subsequent supplemental statement 
of the case, it is clear that the veteran's current 10 
percent rating is predicated on the presence of arthritis of 
the knee with painful and limited motion.  Further, as will 
be shown below, there is no medical evidence of instability 
of the right knee such that a rating under Diagnostic Code 
5257 would be appropriate.

Diagnostic Code 5010 contemplates traumatic arthritis.  
Traumatic arthritis is rated analogous to degenerative 
arthritis, under Diagnostic Code 5003.  Diagnostic Code 5003 
in turn states degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2006).  

The veteran's right knee disability has also been considered 
under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability of the knee.  Under this Code, a 10 
percent rating is warranted for slight impairment due to 
recurrent subluxation and/or lateral instability, a 20 
percent rating is granted for moderate impairment, and a 30 
percent rating is assigned when such impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  A 30 percent 
rating is the maximum schedular rating available under this 
Code.  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  
The Board is also cognizant of VA General Counsel Opinion 23-
97, which holds that in certain cases where the veteran has 
both limitation of motion and instability of the affected 
knee joint, a separate compensable rating may be assigned 
without violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.

In addition, VA's General Counsel considered a hypothetical 
situation in which a knee disability was evaluated under 
Diagnostic Code 5259 that was productive of pain, tenderness, 
friction, osteoarthritis established by x-rays, and a slight 
loss of motion.  For the purposes of the hypothetical, it was 
assumed that Diagnostic Code 5259 did not involve limitation 
of motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

On receipt of his claim, the veteran was afforded VA 
orthopedic examination in February 2004.  He stated that 
recently, he had been experiencing severe right knee pain, 
especially with use.  Locking of the right knee joint was 
also reported.  He generally used hot bath soaks and 
ointments to treat his right knee.  On physical examination 
his posture was normal, but his gait was abnormal, with a 
slight limp to the right.  He did not use an assistance 
device at that time.  Physically, the right knee exhibited a 
large surgical scar.  Range of motion testing indicated 
flexion to 90 degrees, and extension to 0 degrees.  The 
examiner noted the veteran might experience additional 
impairment secondary to pain, fatigue, weakness, and lack of 
endurance, but did not quantify such impairment in terms of 
additional limitation of motion.  Drawer's and McMurray's 
tests were within normal limits.  No locking, effusion, or 
crepitus was noted.  

A July 2004 examination report by J.A.B., M.D., was also 
obtained.  A recent history of significant and chronic right 
knee pain was noted, and the veteran stated he used a cane to 
aid ambulation.  On objective examination, his gait was slow 
and unsteady, aided by a cane.  A surgical scar was noted 
over the right knee.  Significant crepitus was noted at the 
patella.  Range of motion testing indicated flexion to 85 
degrees, and extension to 5 degrees.  He had mild effusion 
and no instability.  X-rays of the right knee confirmed 
significant degenerative arthritic changes, with narrowing of 
the medial and lateral joint spaces.  On follow-up in May 
2005, the veteran again had significant crepitus at the 
patella, with extension to 5 degrees and flexion to 60 
degrees.  He was negative for instability.  

Another VA examination was afforded the veteran in August 
2005.  He again reported severe right knee pain, especially 
with use.  Physical examination confirmed a well-healed, 
stable surgical scar of the right knee.  His posture and gait 
were within normal limits.  His leg length was .5cm shorter 
on the right.  The right knee was swollen with tenderness to 
palpation.  No crepitus or instability was present.  Range of 
motion testing indicated flexion to 110 degrees, and 
extension to 0 degrees.  Pain was reported at 110 degrees 
flexion.  The examiner noted no further limitation of motion 
due to fatigue, weakness, lack of endurance, or 
incoordination.  

Private medical treatment records have also been submitted 
from D.C.J., M.D.  Based on examination in January 2006, Dr. 
J. noted the veteran had extension limited to 10 degrees, 
with pain and tenderness along the anterior, lateral, and 
medial joint lines.  Moderate effusion was also present.  No 
instability was noted.  X-rays of the right knee confirmed 
moderate degenerative changes.  An MRI of the right knee 
revealed an osteochondral defect of the medial femoral 
condyle with a lateral meniscus tear and moderate effusion.  
Similar findings were noted on examination in February 2007.  

At his April 2005 RO hearing and his March 2007 Board 
hearing, the veteran stated he continued to experience 
significant pain and frequent swelling of this right knee.  
He was issued a knee brace by the VA clinic in Corpus 
Christi, Texas, and a cane by his general practitioner.  
Nevertheless, he continued to experience difficulty walking 
long distances or negotiating stairs.  

After considering the totality of the record, the Board finds 
the award of a separate 20 percent rating is warranted under 
Diagnostic Code 5258 for symptomatic dislocation of the 
semilunar cartilage.  According to the January 2006 and 
February 2007 private examination reports, the veteran has a 
lateral meniscus tear in the right knee, verified by MRI 
study.  Additionally, this tear is symptomatic, resulting in 
pain as reported by the veteran, and several episodes of 
effusion or swelling noted on objective examination.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, a separate compensable 
rating is warranted for this disability.  A 20 percent rating 
represents the sole, and thus maximum, schedular rating under 
Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).  

In awarding the veteran a separate 20 percent evaluation 
under Diagnostic Code 5258, the Board notes he also has a 10 
percent rating under Diagnostic Codes 5010-5257.  However, 
continuation of the existing rating based on limitation of 
motion is warranted in the present case, where the January 
2006 private examination report confirms extension limited to 
10 degrees, which warrants a compensable rating of 10 percent 
under Diagnostic Code 5261.  Nevertheless, a higher rating 
for limitation of motion of the right knee is not warranted.  
According to the private and VA medical evidence of record, 
the veteran has had during the pendency of this appeal 
extension limited to 10 degrees or better, and flexion 
limited to 60 degrees or better.  Such findings do not 
support a disability rating in excess of the 10 percent 
already awarded for limitation of motion.  Additionally, no 
examiner has suggested the veteran has additional limitation 
of motion due to such factors as pain, pain with use, 
weakness, fatigability, or incoordination.  See DeLuca, 
supra.  Finally, a separate rating for lateral instability 
and/or recurrent subluxation is not warranted where no such 
findings have been made.  The medical examination reports of 
record, including the most recent report of February 2007, 
were negative for lateral instability or recurrent 
subluxation.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has a surgical scar of the 
right knee directly related to his service-connected 
disability.  However, the August 2005 VA examination report 
described his scar as well-healed, with no ulceration or 
limitation of function noted.  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scar.  Accordingly, the preponderance of the 
evidence is against a separate disability rating at this time 
for the scar of the right knee.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the evidence of record supports a separate 
compensable rating of 20 percent for symptomatic dislocation 
of the semilunar cartilage of the veteran's right knee, and 
no increase in his current 10 percent rating for limitation 
of extension due to osteoarthritis.  As a preponderance of 
the evidence is against the award of any additional increased 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


II. Increased rating - Left ankle

The veteran seeks a compensable rating for his Achilles 
tendonitis of the left ankle.  The Board notes that the 
evidence of record indicates that this disability is rated as 
noncompensable under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability of the knee.  However, 
this appears to be an error in the coded section of the June 
2004 rating sheet, as it is clear from prior rating decisions 
and the reasons and bases provided by the RO in connection 
with the current appeal that the veteran's left ankle 
disorder is actually being rated under Diagnostic Code 5271.  
Diagnostic Code 5271, for limitation of motion of the ankle, 
provides a 10 percent rating for moderate limitation of 
motion, and a 20 percent rating for marked limitation of 
motion, representing the maximum schedular rating for this 
disability under this Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).  Although this Code does not explicitly 
provide as such, in every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2006).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The Board notes that during the course of this appeal, the 
veteran has stated to VA examiners that he is seeking an 
increased rating for a right ankle disability.  However, the 
veteran initially claimed in January 1990, and was granted 
service connection in August 1991 for, a left ankle 
disability.  Therefore, the issue before the Board is 
entitlement to a compensable rating for a left ankle 
disability, as this was the issue perfected on appeal.  The 
veteran is not currently service-connected for a right ankle 
disability, although he is free to file a new claim to that 
effect; nevertheless, that issue is not before the Board at 
this time.  

VA orthopedic examination was afforded the veteran in 
February 2004.  The veteran reported chronic pain of the 
Achilles tendon of the left ankle with either standing or 
walking.  On physical examination the veteran had a normal 
posture, but his gait was abnormal, with a slight limp to the 
right.  No signs of abnormal weight-bearing were noted.  He 
used no assistance devices to walk.  His left ankle was 
normal in appearance.  Range of motion testing of the left 
ankle indicated dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  The examiner described these findings 
as normal.  The examiner also stated that the veteran did not 
have additional impairment of the left ankle due to such 
factors as pain, fatigue, or lack of endurance.  

A second VA orthopedic examination was afforded the veteran 
in August 2005.  At that time, the veteran's posture and gait 
were normal, although he used a cane to ambulate secondary to 
right knee pain.  Physical examination of the left ankle 
revealed it to be within normal limits in appearance, with 
dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  The examiner found insufficient pathology of the 
left ankle to render a current diagnosis.  

At his March 2007 personal hearing, the veteran stated he 
experiences pain of the left Achilles tendon, especially with 
use.  He stated his right knee disability exacerbated his 
left ankle disability, as he was forced to overuse his left 
leg to compensate.  However, the veteran denied any 
impairment of his left knee resulting from his service-
connected disabilities.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a compensable 
rating for the veteran's Achilles tendonitis of the left 
ankle.  First, as the veteran does not have limitation of 
motion of the left ankle due to his Achilles tendonitis, a 
compensable rating is not warranted under Diagnostic Code 
5271.  See 38 C.F.R. § 4.31 (2006).  Additionally, as the 
veteran does not have ankylosis or any other bony disability 
of the ankle joint, or the functional equivalent thereof, a 
compensable rating is not warranted under any of the other 
criteria for the ankle joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-74 (2006).  Moreover, according to the February 
2004 and August 2005 VA examination reports, the veteran does 
not have additional limitation of motion of the left ankle 
joint secondary to such factors as pain, pain on use, excess 
fatigability, incoordination, or weakness; thus, a 
compensable rating based on the criteria outlined in DeLuca 
is not warranted.  Id.  Finally, although it appears that 
there is an error on the most recent coded rating sheet 
indicating that the left ankle disability is being rated 
under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability of the knee, the Board has nonetheless 
considered this code; however, as the veteran's left knee 
appears to be unaffected by his Achilles tendonitis, 
according to the medical evidence and the veteran's own March 
2007 hearing testimony, a compensable rating under Diagnostic 
Code 5257 is not warranted.  See 38 C.F.R. § 4.31 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left ankle disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion the preponderance of the evidence is against a 
compensable rating for the veteran's Achilles tendonitis of 
the left ankle.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected right knee disorder, status post 
meniscectomy, manifested by osteoarthritis with limitation of 
extension is denied.  

A separate 20 percent rating under Diagnostic Code 5258 for 
the veteran's right knee disability, status post meniscectomy 
manifested by pain, effusion and swelling is granted subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A compensable rating for the veteran's Achilles tendonitis of 
the left ankle is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


